DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.
 
Response to Amendment
Acknowledgment is made to the amendment received 8/19/2022.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112(a) rejections set forth in the previous office action.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112(b) rejections set forth in the previous office action.

Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments for claims 1, 7, and 13, the applicant asserts that the examiner’s rejection is a hindsight reconstruction. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Thus, this argument is not considered persuasive because the harmonic filter disclosed by Bluvshtein and the alternation between one or more square pulses and one or more periods of a sinusoidal signal disclosed by Redding are within the level of ordinary skill at the time the claimed invention was made, as explained below. It is well known in the art that filters can change square pules to sinusoidal signals. It is also well known that there are benefits to changing from square pulses to sinusoidal pulses after one or more square pulses and to change back to square pulses after one or more periods of the sinusoidal signal. The rejections below do not include any knowledge gleaned only from the applicant’s discloses because both of these elements are in the claims, not just in the specification, and, as explained above, their purposes are known in the art. Thus, these arguments are not considered persuasive. Furthermore, the prior art also uses square waves within sinusoidal signals.
Regarding the applicant’s assertion that Gilbert in view of Redding does not disclose “interleaving in alternation one or more of the IRE square pulses with one or more periods of the RF sinusoidal signal”, the examiner again asserts that the intermixing disclosed by Gilbert is substantially equivalent to interleaving in alternation IRE pulses and RF signals. Redding is only used in this rejection to demonstrate that it would be obvious to alternate between one or more square pulses and one or more periods of a sinusoidal signal. Therefore, Redding is not being used to disclose interleaving in alternation and thus, the applicant’s arguments are not considered persuasive.


Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert, US 20170333109, herein referred to as "Gilbert" in view of Bluvshtein et al., US 20180256242, herein referred to as “Bluvshtein”, further in view of Redding, Jr., US 20170151446, herein referred to as “Redding”.
Regarding claims 1 and 7, Gilbert discloses the system for combining and method of generating a combined irreversible electroporation and radio frequency ablation (IRE/RFA) (Figure 2: generator 200), comprising: an IRE pulse generator configured to generate biphasic IRE square pulses (Figure 4 and [0040]: “the controller 224 is configured to operate the power converter 228 to generate simultaneously an IRE waveform 400 (FIG. 3) or an IRE waveform 500 (FIG. 4) 500 along with an RF waveform 450… in FIG. 4, the IRE waveform 500 is biphasic.”); and a waveform interleaver (Figure 2: controller 224 and [0037] and [0040]: “the controller 224 is configured to operate the power converter 228 to generate simultaneously an IRE waveform 400 (FIG. 3) or an IRE waveform 500 (FIG. 4) 500 along with an RF waveform 450”), which is configured to receive the IRE square pulses and the RF sinusoidal signal and generate an IRE/RFA output signal by interleaving in alternation one or more of the IRE square pulses with one or more segments of the RF sinusoidal signal ([0040]: “in embodiments, the IRE waveforms 400, 500 and the RF waveform 450 may be intermixed, such that the RF waveform 450 is supplied in between the pulses 402, 404, and 406 of the IRE waveform 400 and the pulses 502, 504, 506, and 508 of the IRE waveform 500”). While Gilbert does show the circuitry of the generator and processor, Gilbert does not explicitly disclose one or more harmonic filters configured using a processor to convert the IRE square pulses into an RF sinusoidal signal. Gilbert also does not explicitly disclose interleaving in alternation one or more of the square pulses with one or more periods of the sinusoidal signal.
However, Bluvshtein discloses one or more harmonic filters (Figure 1: transformer and filter stage) configured using a processor (Figure 1: controller 110), to filter the square pulses into a sinusoidal signal ([0022]: “the transformer and filter stage 124 may receive the square waveform signal (which can be IRE as IRE is a square type waveform) from the switches 122, and may filter and/or amplify the square wave signal to provide a sinusoidal waveform signal (which can be RF as RF is a sinusoidal waveform) as an output”). Examiner notes that the filters circuitry in Bluvshtein is viewed as harmonic filters because it filters a square wave into a sinusoidal wave which is what a harmonic filter is used for. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IRE/RFA system of Gilbert with the filtration circuitry of Bluvshtein in order to achieve desired signal characteristics for the sinusoidal wave (Bluvshtein [0022]) which would result in less noise when switching between IRE and RF waveforms.
However, Redding discloses interleaving in alternation one or more of the square pulses with one or more periods of the sinusoidal signal (Figure 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IRE/RFA system of Gilbert with interleaving in alternation one or more of the square pulses with one or more periods of the sinusoidal signal as disclosed by Redding to minimize cavitation which can damage machinery (Redding [0039]).
Regarding claims 4 and 10, Gilbert discloses a system for combining and method of generating a combined irreversible electroporation and radio frequency ablation (IRE/RFA) (Figure 2: generator 200). Gilbert does not explicitly disclose a system for combining and method of generating a combined wherein the harmonic filtration circuitry is configured to receive, from a processor, a setting that specifies one or more of a frequency and amplitude of the RF signal, and to convert the IRE pulses into the RF signal responsively to the setting.
However, Bluvshtein discloses one or more filters (Figure 1: transformer and filter stage) configured to receive, from a processor (Figure 1: controller 110), a setting that specifies one or more of a frequency and amplitude of the RF signal ([0022]: “the transformer and filter stage 124 may include a resonant isolated transformer to achieve desired signal characteristics, such as frequency, amplitude, etc. by providing both load independent gain and filtering”), and to convert the square waves into sinusoidal waves ([0022]: “the transformer and filter stage 124 may receive the square waveform signal from the switches 122, and may filter and/or amplify the square wave signal to provide a sinusoidal waveform signal as an output”) responsively to the setting ([0020]: “the controller 110 may implement a mixed signal controller that includes an analog control loop (e.g., inner loop) circuit and a digital control loop (e.g., outer loop) circuit to control the power/RF inverter stage 120 and/or the power source 104” and Figure 1: the transformer and filter stage 124 is part of the power/RF inverter stage 120). The filtration circuitry in Bluvshtein is viewed as harmonic filtration circuitry because it filters a square wave into a sinusoidal wave. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IRE/RFA system of Gilbert with the filtration circuitry of Bluvshtein in order to achieve desired signal characteristics for the sinusoidal wave (Bluvshtein [0022]) which would result in less noise when switching between IRE and RF waveforms.
Regarding claim 13, Gilbert discloses a computer program product, comprising a non-transitory computer-readable medium having computer-readable program code embodied therein to be executed by one or more processors (Figure 2: controller 224 and [0034]), the program code including instructions to: generate biphasic IRE square pulses (Figure 4 and [0040]: “the controller 224 is configured to operate the power converter 228 to generate simultaneously an IRE waveform 400 (FIG. 3) or an IRE waveform 500 (FIG. 4) 500 along with an RF waveform 450… in FIG. 4, the IRE waveform 500 is biphasic.”); generate an IRE/RFA output signal by interleaving in alternation one or more of the IRE square pulses with one or more segments of the RF sinusoidal signal ([0040]: “in embodiments, the IRE waveforms 400, 500 and the RF waveform 450 may be intermixed, such that the RF waveform 450 is supplied in between the pulses 402, 404, and 406 of the IRE waveform 400 and the pulses 502, 504, 506, and 508 of the IRE waveform 500”).  Gilbert does not explicitly disclose converting the IRE square pulses into an RF sinusoidal signal using one or more harmonic filters configured by the one or more processors. Gilbert also does not explicitly disclose interleaving in alternation one or more of the square pulses with one or more periods of the sinusoidal signal.
However, Bluvshtein discloses converting the IRE square pulses into an RF sinusoidal signal ([0022]: “the transformer and filter stage 124 may receive the square waveform signal (which can be IRE as IRE is a square type waveform) from the switches 122, and may filter and/or amplify the square wave signal to provide a sinusoidal waveform signal (which can be RF as RF is a sinusoidal waveform) as an output”) using one or more harmonic filters (Figure 1: transformer and filter stage) configured by the one or more processors  (Figure 1: controller 110). Examiner notes that the filter circuitry in Bluvshtein is viewed as harmonic filters because it filters a square wave into a sinusoidal wave which is what a harmonic filter is used for. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the computer program product of Gilbert with the filtration circuitry of Bluvshtein in order to achieve desired signal characteristics for the sinusoidal wave (Bluvshtein [0022]) which would result in less noise when switching between IRE and RF waveforms.
However, Redding discloses interleaving in alternation one or more of the square pulses with one or more periods of the sinusoidal signal (Figure 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the computer program product of Gilbert with interleaving in alternation one or more of the square pulses with one or more periods of the sinusoidal signal as disclosed by Redding to minimize cavitation which can damage machinery (Redding [0039]).
Regarding claim 16, Gilbert teaches a computer program product (Figure 2: controller 224 and [0034]) wherein the program code further comprises instructions to receive, from the one or more processors ([0005]: “an electrosurgical generator including a non-resonant power converter having one or more switching elements controlled by a switching waveform (e.g., a pulse-width modulated waveform) generated by a controller” and Figure 2: controller 224), a setting ([0037]). Gilbert does not explicitly teach a product wherein the setting specifies one or more of a frequency and amplitude of the RF signal, and the product converts the IRE pulses into the RF signal responsively to the setting.
However, Bluvshtein discloses a product with a setting that specifies one or more of a frequency and amplitude of the RF signal ([0022]: “the transformer and filter stage 124 may include a resonant isolated transformer to achieve desired signal characteristics, such as frequency, amplitude, etc. by providing both load independent gain and filtering”), and converts the square waves into sinusoidal waves ([0022]: “the transformer and filter stage 124 may receive the square waveform signal from the switches 122, and may filter and/or amplify the square wave signal to provide a sinusoidal waveform signal as an output”) responsively to the setting ([0020]: “the controller 110 may implement a mixed signal controller that includes an analog control loop (e.g., inner loop) circuit and a digital control loop (e.g., outer loop) circuit to control the power/RF inverter stage 120 and/or the power source 104” and Figure 1: the transformer and filter stage 124 is part of the power/RF inverter stage 120). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the computer program product of Gilbert with the setting that specifies one or more of frequency and amplitude as disclosed by Bluvshtein in order to achieve desired signal characteristics for the sinusoidal wave (Bluvshtein [0022]) which would result in less noise when switching between IRE and RF waveforms.

Claims 2, 6, 8, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Bluvshtein and Redding, as seen in claims 1 and 7 and 13 above, further in view of Goble et al., US 20040260279, herein referred to as “Goble.”
Regarding claims 2 and 8, Gilbert teaches a system and method for a waveform interleaver (Figure 2: controller 224 and [0037] and [0040]: “the controller 224 is configured to operate the power converter 228 to generate simultaneously an IRE waveform 400 (FIG. 3) or an IRE waveform 500 (FIG. 4) 500 along with an RF waveform 450”) that is configured to receive, from a processor ([0005]: “an electrosurgical generator including a non-resonant power converter having one or more switching elements controlled by a switching waveform (e.g., a pulse-width modulated waveform) generated by a controller”), a setting that specifies interleaving between the IRE pulses and the segments of the RF signals, and to generate the interleaved IRE/RFA output signal responsively to the setting ([0040]: “in embodiments, the IRE waveforms 400, 500 and the RF waveform 450 may be intermixed, such that the RF waveform 450 is supplied in between the pulses 402, 404, and 406 of the IRE waveform 400 and the pulses 502, 504, 506, and 508 of the IRE waveform 500”). Redding discloses a system wherein the segments of RF signals are periods (Figure 7). Gilbert in view of Bluvshtein and Redding does not explicitly disclose that the setting is a specific interleaving ratio. 
However, Goble discloses a setting that specifies an interleaving ratio between the first output signal portion and the second output signal portion. (Claim 15: “adjustment means, operable by a user of the electrosurgical generator, for changing between different preset settings for the blended signal, the preset settings each defining a different respective predetermined ratio of the proportion of time occupied by the first output signal portion and that occupied by the second output signal portion”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IRE/RFA system of Gilbert in view of Bluvshtein and Redding with the ability to specify the interleaving ratio of the two signals found in Goble in order to increase the flexibility of the system in terms of its use by increasing user control of the system (Goble [0054]). 
Regarding claims 6 and 12, Gilbert discloses a system and method for a waveform interleaver (Figure 2: controller 224 and [0037] and [0040]: “the controller 224 is configured to operate the power converter 228 to generate simultaneously an IRE waveform 400 (FIG. 3) or an IRE waveform 500 (FIG. 4) 500 along with an RF waveform 450”) that is configured to interleave the IRE pulses with the RF signal ([0040]: “in embodiments, the IRE waveforms 400, 500 and the RF waveform 450 may be intermixed”). Gilbert in view of Bluvshtein and Redding does not explicitly teach that these signals are interleaved in accordance with a configurable treatment protocol.
However, Goble discloses a system and method for a waveform interleaver (Claim 15: “a controller operable to cause the generator to supply a blended output signal alternating constantly between a first output signal portion… and a second output signal portion”) that is configured to interleave signals in accordance with a configurable treatment protocol ([0068]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IRE/RFA system of Gilbert in view of Bluvshtein and Redding with the ability to interleave the two signals in accordance with a configurable treatment protocol, as disclosed in Goble, in order to perform different operations quickly in sequence with each other using the same system (Goble [0071]). 
Regarding claim 14, Gilbert teaches a computer program product (Figure 2: controller 224 and [0034]) wherein the program code further comprises instructions to receive, from the one or more processors ([0005]: “an electrosurgical generator including a non-resonant power converter having one or more switching elements controlled by a switching waveform (e.g., a pulse-width modulated waveform) generated by a controller” and Figure 2: controller 224), a setting that specifies interleaving between the IRE pulses and the segments of the RF signals, and to generate the interleaved IRE/RFA output signal responsively to the setting ([0040]: “in embodiments, the IRE waveforms 400, 500 and the RF waveform 450 may be intermixed, such that the RF waveform 450 is supplied in between the pulses 402, 404, and 406 of the IRE waveform 400 and the pulses 502, 504, 506, and 508 of the IRE waveform 500”). Redding discloses a system wherein the segments of RF signals are periods (Figure 7). Gilbert in view of Bluvshtein and Redding does not explicitly disclose that the setting is a specific interleaving ratio. 
However, Goble discloses a setting that specifies an interleaving ratio between the first output signal portion and the second output signal portion. (Claim 15: “adjustment means, operable by a user of the electrosurgical generator, for changing between different preset settings for the blended signal, the preset settings each defining a different respective predetermined ratio of the proportion of time occupied by the first output signal portion and that occupied by the second output signal portion”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the computer program product of Gilbert in view of Bluvshtein and Redding with the ability to specify the interleaving ratio of the two signals found in Goble in order to increase the flexibility of the system in terms of its use by increasing user control of the system (Goble [0054]). 
Regarding claim 18, Gilbert discloses Gilbert teaches a computer program product (Figure 2: controller 224 and [0034]) wherein the program code further comprises instructions to interleave the IRE pulses with the RF signal ([0040]: “in embodiments, the IRE waveforms 400, 500 and the RF waveform 450 may be intermixed”). Gilbert in view of Bluvshtein and Redding does not explicitly teach that these signals are interleaved in accordance with a configurable treatment protocol.
However, Goble discloses a system and method for a waveform interleaver (Claim 15: “a controller operable to cause the generator to supply a blended output signal alternating constantly between a first output signal portion… and a second output signal portion”) that is configured to interleave signals in accordance with a configurable treatment protocol ([0068]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the computer program product of Gilbert in view of Bluvshtein and Redding with the ability to interleave the two signals in accordance with a configurable treatment protocol, as disclosed in Goble, in order to perform different operations quickly in sequence with each other using the same system (Goble [0071]). 

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Bluvshtein and Redding, as seen in claims 1 and 7 and 13 above, further in view of Viswanathan et al., WO 2019217317, herein referred to as “Viswanathan.”
Regarding claims 3 and 9, Gilbert discloses the system for combining and method of generating a combined irreversible electroporation and radio frequency ablation (IRE/RFA) (Figure 2: generator 200), comprising: an IRE pulse generator configured to generate biphasic IRE pulses (Figure 4 and [0040]: “the controller 224 is configured to operate the power converter 228 to generate simultaneously an IRE waveform 400 (FIG. 3) or an IRE waveform 500 (FIG. 4) 500 along with an RF waveform 450… in FIG. 4, the IRE waveform 500 is biphasic.”). Gilbert in view of Bluvshtein and Redding does not explicitly disclose a device and method wherein the IRE pulse generator is configured to receive, from a processor, a setting that specifies one or more of a shape, an amplitude and a repetition rate of the IRE pulses, and to generate the biphasic IRE pulses responsively to the setting. 
However, Viswanathan discloses a system and method for an IRE pulse generator (Figure 1: signal generator 110 and [0064]: “signal generator (110) may be configured to generate pulse waveforms for irreversible electroporation of tissue”) that is configured to receive, from a processor (Figure 1: processor 120), a setting that specifies one or more of a shape, an amplitude and a repetition rate of the IRE pulses ([0064]: “The processor (120) may incorporate data received from one or more of memory (122), electrode channels (124), energy source (126), sensing circuit (128), routing console (130), user interface (132), ablation device (140), and cardiac stimulator (150) to determine the parameters (e.g., amplitude, width, duty cycle, timing, etc.) of the voltage pulse waveform to be generated by the signal generator (110)”), and to generate the biphasic IRE pulses ([0064]: “the signal generator (110) may generate monophasic (DC) pulses and biphasic (DC and AC) pulses”) responsively to the setting. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IRE/RFA system of Gilbert in view of Bluvshtein and Redding with the ability to specify the amplitude of the IRE pulses as disclosed in Viswanathan in order to act responsively to events that may occur during the treatment of a patient (Viswanathan [0147]).
Regarding claim 15, Gilbert teaches a computer program product (Figure 2: controller 224 and [0034]) wherein the program code further comprises instructions to receive, from the one or more processors ([0005]: “an electrosurgical generator including a non-resonant power converter having one or more switching elements controlled by a switching waveform (e.g., a pulse-width modulated waveform) generated by a controller” and Figure 2: controller 224), a setting ([0037]), and to generate the biphasic IRE pulses  [0040]: “the controller 224 is configured to operate the power converter 228 to generate simultaneously an IRE waveform 400 (FIG. 3) or an IRE waveform 500 (FIG. 4) 500 along with an RF waveform 450… in FIG. 4, the IRE waveform 500 is biphasic.”). Gilbert does not explicitly disclose that the setting is one or more of a shape, an amplitude and a repetition rate or that the biphasic IRE pulses are generated responsively to the setting.
However, Viswanathan discloses a computer program product ([0067]) that is configured to receive, from a processor (Figure 1: processor 120), a setting that specifies one or more of a shape, an amplitude and a repetition rate of the IRE pulses ([0064]: “The processor (120) may incorporate data received from one or more of memory (122), electrode channels (124), energy source (126), sensing circuit (128), routing console (130), user interface (132), ablation device (140), and cardiac stimulator (150) to determine the parameters (e.g., amplitude, width, duty cycle, timing, etc.) of the voltage pulse waveform to be generated by the signal generator (110)”), and to generate the biphasic IRE pulses  responsively to the setting ([0064]: “the signal generator (110) may generate monophasic (DC) pulses and biphasic (DC and AC) pulses”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IRE/RFA system of Gilbert in view of Bluvshtein and Redding with the ability to specify the amplitude of the IRE pulses as disclosed in Viswanathan in order to act responsively to events that may occur during the treatment of a patient (Viswanathan [0147]).

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Bluvshtein and Redding, as seen in claims 1 and 7 and 13 above, further in view of Kim, US 20200155837, herein referred to as “Kim.”
Regarding claims 5 and 11, Gilbert discloses the system for combining and method of generating a combined irreversible electroporation and radio frequency ablation (IRE/RFA) (Figure 2: generator 200). Gilbert in view of Bluvshtein and Redding does not explicitly disclose a system comprising an IRE pulse shaping circuitry, configured to apply a prespecified pulse-shape to the IRE pulses.
However, Kim discloses a system and method (Figure 1: electroporation pulse generator) comprising an IRE pulse shaping circuitry, configured to apply a prespecified pulse-shape to the IRE pulses ([0028]: “the electroporation pulse generator 104 may generate electroporation pulses of various shapes by performing a charge pumping operation under the control of the controller”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IRE/RFA system of Gilbert in view of Bluvshtein and Redding with the pulse shaping circuitry disclosed in Kim in order to specify pulse shapes based on the type of treatment being performed (Kim [0036]).
Regarding claim 17, Gilbert teaches a computer program product (Figure 2: controller 224 and [0034]). Gilbert in view of Bluvshtein and Redding does not explicitly disclose a product wherein the program code further comprises instructions to shape the IRE pulses by applying a prespecified pulse-shape to the IRE pulses.
However, Kim discloses a product ([0034]) wherein the program code further comprises instructions to shape the IRE pulses by applying a prespecified pulse-shape to the IRE pulses ([0028]: “the electroporation pulse generator 104 may generate electroporation pulses of various shapes by performing a charge pumping operation under the control of the controller”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the computer program product of Gilbert in view of Bluvshtein and Redding with the pulse shaping circuitry disclosed in Kim in order to specify pulse shapes based on the type of treatment being performed (Kim [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794